Filing Date: 08/08/2020
Claimed Priority Date: 02/27/2018 (DIV of 15/907,214 now PAT 10,741,667)
Applicants: Chen et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 02/17/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 02/17/2022, responding to the Office action mailed on 11/17/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 4 and 19, and added new claims 21 and 22. Accordingly, pending in this application are claims 1-3, 5-18, and 20-22.






Response to Amendment

Applicant’s amendments to the Claims have overcome the claim objections, and claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, previously set forth in the Non-Final Office action mailed on 11/17/2021. Accordingly, all previous claim objections and 

EXAMINER’S AMENDMENT


This application is in condition for allowance except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with --Fin Semiconductor Device having a Stepped Gate Spacer Sidewall--.

Allowable Subject Matter
Claims 1-3, 5-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a semiconductor device comprising, an epitaxy structure over the semiconductor fin, wherein the epitaxy structure is in contact with the stepped sidewall of the first gate spacer; and an interlayer dielectric (ILD) layer laterally surrounding the first gate spacer and the second gate spacer, wherein the ILD layer has a portion extending to a position vertically between the second gate spacer and the semiconductor fin.
Regarding claim 8, the prior art of record fails to disclose or suggest a semiconductor device comprising, an epitaxy structure over the semiconductor fin, wherein the epitaxy structure has a portion embedded in the notched corner of the first gate spacer; and an interlayer dielectric (ILD) layer over the semiconductor fin, wherein the ILD layer has a portion embedded in the notched corner of the second gate spacer.
Regarding claim 16, the prior art of record fails to disclose or suggest a semiconductor device comprising, an epitaxy structure extending downwardly along a sidewall of the semiconductor fin to a top surface of the STI structure; and an interlayer dielectric (ILD) layer over the STI structure, wherein the ILD layer has a portion vertically between a bottom surface of the wide portion of the gate spacer and the top surface of the STI structure.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814